Citation Nr: 1441182	
Decision Date: 09/15/14    Archive Date: 09/22/14

DOCKET NO.  08-33 574	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for residuals of a head injury, to include traumatic brain injury (TBI), migraine headaches, residuals of a left-eye injury, and residuals of a concussion.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

M. Scott Walker, Counsel


INTRODUCTION

The Veteran had active service from August 1970 to June 1972.

This matter came before the Board of Veterans' Appeals (Board) on appeal from a June 2008 rating decision of the Oakland, California, Regional Office (RO) which, in pertinent part, denied service connection for head concussion, headaches, claimed as migraine headaches, PTSD, and a left-eye injury.  

This case was previously before the Board in August 2010 and January 2014.  The Board remanded these claims initially to obtain Social Security Administration (SSA) records, and then again in order to acquire VA examinations and the Veteran's Naval Reserve personnel records from the National Personnel Records Center (NPRC). The Board finds that there has been substantial compliance with the January 2014 remand.  For this reason, an additional remand to comply with the remand directives is not required.  See Stegall v. West, 11 Vet. App. 268 (1998).


FINDINGS OF FACT

1.  The evidence of record does not endorse a current diagnosis for any psychiatric disorder.

2.  The evidence of record does not endorse a current diagnosis for any residual of an in-service head injury.


CONCLUSIONS OF LAW

1.  An acquired psychiatric disorder was not incurred in or aggravated by active service, and is not currently shown.  38 U.S.C.A. §§ 1101, 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2013).

2.  Residuals of a head injury were neither incurred in nor aggravated by active service, and is not currently shown.  38 U.S.C.A. §§ 1101, 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Duty to Assist

The Board notes that VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a).

Proper notice from VA must inform the claimant and his representative, if any, prior to the initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ) of any information and any medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

These notice requirements apply to all five elements of a service connection claim (veteran status, existence of a disability, a connection between the Veteran's service and the disability, degree of disability, and effective date of the disability).  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded must be included.  Id.

The Veteran has not alleged prejudice with respect to notice, as is required.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009); Goodwin v. Peake, 22 Vet. App. 128 (2008); Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  None is found by the Board.  Indeed, VA's duty to notify has been more than satisfied.  The Veteran was notified in September 2007 of the criteria for establishing service connection, to include secondary service connection, the evidence required in this regard, and his and VA's respective duties for obtaining evidence.  These letters accordingly addressed all notice elements and predated the initial adjudication by the RO in June 2008.  He also was notified of how VA determines disability ratings and effective dates if service connection is awarded.  Nothing more is required in this case.

As for the duty to assist, the Veteran's service treatment records have been obtained.  Pertinent post-service medical records have been obtained, to the extent available, and no outstanding records have been identified by the Veteran.  In accordance with the two previous Board remands, the Veteran's SSA records have been obtained, his personnel records have been associated with the record, and he was provided the opportunity to submit release forms so as to obtain any other records relevant to his claims (which he did not submit).  The Board therefore finds that no additional evidence, which may aid the Veteran's claim or might be pertinent to the bases of the claim, has been submitted, identified or remains outstanding, and the duty to assist requirement has been satisfied.  

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  Green v. Derwinski, 1 Vet. App. 121 (1991).  VA opinions from March 2014 discussed all applicable medical principles and are adequate upon which to decide the claims at issue.  

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Service Connection

In this case, the Veteran claimed that he suffers from a psychiatric disorder and residuals of a head injury, each related to his period of active service.  The U.S. Court of Appeals for Veterans Claims (Court) held that, in order to prevail on the issue of service connection on the merits, there must be medical evidence of (1) a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  See generally Hickson v. West, 12 Vet. App. 247, 253 (1999).

Regarding an in-service diagnosis, the Veteran's service treatment records are silent as to any reports, diagnosis, or treatment for any psychiatric disorder.  Treatment for a head injury was noted in October 1970, after he was hit during a boxing match, at which time he was in a semi-conscious state and reported a headache.  He was oriented to person, place, and time, and a physical examination was within normal limits (save for nystagmus - involuntary eye movement - on the lateral gaze to the right).  A skull series was negative.  He was observed for a period of three days in a hospital and a concussion was diagnosed.  On separation in June 1972, his head was normal, as were his eyes.  A neurologic examination was also normal, and no psychiatric disorder was found.  No defects were noted.

Post-service, the Veteran has been afforded a myriad of VA examinations in conjunction with his claims.  An October 2007 VA eye examination noted a possible prior diagnosis of traumatic iritis.  As this would not likely have resulted in pain, it was theorized that an orbital fracture could have occurred.  While a January 2008 VA outpatient report indicated that the Veteran's symptoms likely stem from an in-service orbital fracture (which would have caused damage to the optic nerve), a CT scan was conducted in May 2008 and no such fracture was found (old or new). Further, it was noted that one would expect a decrease in symptoms following a traumatic event, as opposed to an increase years later.  It was also noted that an optic disc abnormality, found in October 2007, was less likely than not related to his in-service injury.  Finally, it was noted that the degree of the Veteran's injury was inconsistent with the level of pain he was reporting at present.  

A November 2007 neurological examination found no diagnosis of migraine headaches.  It was also pointed out that there were absolutely no health record entries in the VA system with regard to a headache problem.  While there was medical evidence to demonstrate that the Veteran suffered a concussion at one time during service, he had no residual effects from this injury with regard to the brain.

In March 2014, a TBI examination found no current diagnosis.  It was noted that the Veteran had a mild TBI in service, but that the condition was resolved without residuals.  In support of that opinion, it was noted that the expected recovery from a concussion would be over days to weeks after the event at most, and after a full neurological examination, testing was normal.  Coupled with the remoteness of the in-service injury and the lack of continuous post-injury symptomatology, it was found that a recovery from that concussion had occurred.  There was no evidence to suggest or support the theory that the Veteran had any residuals following his mild, in-service concussion.  He was returned to duties after three days and was able to complete his tour of duty, almost two years later.  As such, the examiner found that any current symptoms were not the result of, or aggravated by, a mild, in-service concussion.

Following a VA psychiatric examination in which the Veteran reported chronic sleep impairment and disturbances in motivation and mood, no psychiatric diagnosis (to include PTSD) was warranted.  The Veteran's reported symptomatology did not conform to any formal DSM-IV diagnosis.

Based on the above evidence, the Board finds that entitlement to service connection for each claimed disorder is not warranted at this time.  The weight of the evidence does not show that the Veteran has a diagnosis of any psychiatric disorder or chronic residuals from an in-service head injury.  The Board notes that the existence of a current disability is the cornerstone of a claim for VA disability compensation.  Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997).  Therefore, without a current diagnosis for either claimed condition, the Veteran lacks the evidence necessary to substantiate his claims for service connection. 







ORDER

Entitlement to service connection for an acquired psychiatric disorder, to include PTSD, is denied.

Entitlement to service connection for residuals of a head injury, to include TBI, migraine headaches, residuals of a left-eye injury, and residuals of a concussion, is denied.



____________________________________________
B.T. KNOPE
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


